El Juez Presidente Señor del Tobo,
emitió la opinión del tribunal.
La calificación del registrador en el caso No. 651 de-pende enteramente de su nota en el 652. Siendo ello así, estudiaremos conjuntamente ambos recursos.
La negativa del registrador en el recurso No. 652 se; funda en que de la copia notarial presentada para su ins-cripción en el registro no aparece que el original de la es-critura hubiera sido rubricado por el notario que lo auto-rizó.
De la copia resulta que el 12 de diciembre de 1921 com-parecieron ante notario público Francisco Catalá, y su es-posa Rita María Matei y vendieron a Juan Aguilera un solar radicado en Yauco. En la copia, expedida el mismo día en que se otorgó la escritura, no se hace constar que el original estuviera rubricado. Años después, en la misma copia, el propio notario consignó lo que sigue:
‘ ‘ Certifico: que el original de esta copia, o sea la escritura nú-mero 112, pasada ante mí, ... se encuentra debidamente signada, firmada y rubricada, por mí, y estampado sobre ella el sello de la Notaría. ...”
*18La certificación aparece firmada, signada, rubricada y sellada por el notario.
La teoría del registrador es que sólo debe considerarse la copia tal como se expidió en el primer momento y que la certificación nada vale por no estar autorizada por la ley. .Invoca el registrador el caso de Fragoso v. Marxuach, 31 D.P.B. 195.
Convenimos en que la copia debe reflejar el original por completo y que en ella debió aparecer desde el primer mo-mento el liecflo de la rúbrica, pero no vemos por qué no debe darse crédito a la certificación que complementa y per-fecciona la copia. No se necesita que exista una ley que expresamente permita expedir tal clase de certificaciones. Se fia usado de un medio reconocido en general como legí-timo. Cabe una omisión de buena fe en una copia y esa omisión puede corregirse siempre y cuando como en este caso la corrección esté revestida del mismo grado de auten-ticidad que el documento.
La decisión invocada, Fragoso v. Marxuach, supra, no es aplicable. Allí la copia era completa, mas no el original. Este tenía la fecba escrita con lápiz y no estaba firmado, ni signado, ni sellado por el notario, y se declaró, de acuerdo con la ley, que el documento era nulo. Aquí bajo la fe del notario autorizante debemos aceptar que el original reunió siempre todos los requisitos exigidos por la ley, y que la copia que al expedirse no resultaba perfecta, íué luego de-bidamente corregida.

No existe, pues, el defecto apuntado.

Una vez que el documento quede inscrito, procede tam-bién la inscripción del otro documento origen del recurso No. 651, que es una escritura por virtud de la cual Juan Aguilera y su esposa,- compradores del solar en la escritura de 12 de diciembre de 1921, lo venden al recurrente Antonio Rodríguez. El único motivo que tuvo el registrador para negar la inscripción en este caso fué que el título del ven-dedor no estaba inscrito.

*19
Ambas notas deben revocarse, ordenándose las inscrip-ciones solicitadas.

El Juez Asociado Señor HutcMson no intervino en la resolución de este caso.